J-S23032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.F.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.A.W., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2736 EDA 2017

                Appeal from the Order Entered August 17, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000675-2017


BEFORE:      SHOGAN, J., NICHOLS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                             FILED MAY 30, 2018

       Appellant, T.A.W. (“Mother”), files this appeal from the order dated and

entered August 17, 2017, in the Philadelphia County Court of Common Pleas,

granting the petition of the Philadelphia Department of Human Services

(“DHS”) and involuntarily terminating Mother’s parental rights to her minor

daughter, J.F.W. (“Child”), born in January 2017, pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(2), and (b).1, 2 After review, we affirm.
____________________________________________


1 By separate order dated and entered August 18, 2017, the court confirmed
consent to and voluntarily terminated the parental rights of R.C. (“Father”)
with respect to Child. Father did not file an appeal and is not a party to the
instant appeal.

2 While Mother suggests that she is additionally appealing from the order
changing Child’s permanency goal to adoption, Mother fails to include the
docket number associated with the goal change on her notice of appeal.
Moreover, any such opposition would be waived as Mother failed to include
this issue in the Statement of Questions Involved section of her brief and failed


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S23032-18



       The trial court has summarized the relevant procedural and factual

history, in part, as follows:

       The family of J.F.W. has been known to [DHS] since September
       17, 2013[,] when DHS received a General Protective Services
       (GPS) report, regarding J.F.W., Mother, and older siblings. The
       GPS report alleged that Mother took the older siblings from
       Philadelphia to Phoenix, Arizona in August [of] 2013 to place
       another sibling in adoption. Mother was committed for in-patient
       mental health treatment upon her arrival in Arizona.

       Mother was diagnosed with mood disorder with psychotic features,
       auditory hallucinations, depression and suicidal ideations[.]
       Mother signed herself out of treatment against medical advice.
       [J.F.W.]’s siblings were placed in foster care through the Maricopa
       County, Arizona Children and Youth Department; Mother refused
       child welfare services and visitation, and instead returned to
       Philadelphia, Pennsylvania, leaving the children in Arizona foster
       care. The report also alleged that Mother had a history of
       aggression and domestic violence towards the siblings’[] Father.
       This report was substantiated by DHS, along with findings of lack
       of appropriate supervision by Mother.

       On February 5, 2014, DHS revised a [GPS] report in relation to
       this family, which echoed the allegations in [the] September 17,
       2013[,] GPS report, and further stated that the Honorable Kevin
       Dougherty of Philadelphia’s Family Court had issued the transfer
       of jurisdiction of [J.F.W.]’s siblings to Philadelphia, Pennsylvania.
____________________________________________


to present argument as to this issue in her brief. See Krebs v. United
Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006) (stating that a failure to
preserve issues by raising them both in the concise statement of errors
complained of on appeal and statement of questions involved portion of the
brief on appeal results in a waiver of those issues); see also In re W.H., 25
A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d 364
(2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here
an appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”); see also In re M.Z.T.M.W., 163
A.3d 462, 465-66 (Pa.Super. 2017).



                                           -2-
J-S23032-18


     On February 5, 2014, DHS met with Mother at a home where she
     resided with the children’s [m]aternal [g]randmother.

     DHS determined that Maternal Grandmother was not an
     appropriate visitation or kinship resource for the children, as she
     failed the kinship clearance process due to prohibitive convictions
     for aggravated assault.

     On February 10, 2014, DHS obtained an Order of Protective
     Custody (OPC) for J.F.W.’s siblings and brought them back to
     Philadelphia.

     At [J.F.W.]’s siblings’ Shelter Care Hearing held on February 10,
     2014[,] Mother admitted that she had taken the children to
     Phoenix, Arizona to place [J.F.W.]’s sibling for adoption with the
     Mother Goose Adoption Agency in August [of] 2013. Mother
     denied that she had suffered from auditory hallucination[s] and
     suicidal ideations, instead [she] informed the [c]ourt that she had
     expected to receive Three Thousand Dollars ($3,000.00) by
     placing [J.F.W.]’s sibling for adoption.

     On February 12, 2014, the Honorable Kevin Dougherty suspended
     visitation between Mother and J.F.W.’s siblings finding that
     Mother’s mental instability presented a grave threat of harm to
     the children. Mother’s visitation remained suspended throughout
     the course of J.F.W.’s siblings’ dependency cases.

     On March 6, 2014, the [c]ourt issued emergency protection orders
     for the Catholic Community Service CUA social workers assigned
     to J.F.W.’s cases[,] which forbade Mother and Maternal
     Grandmother from engaging in any threatening or harassing
     behaviors towards the social work team.

     On March 26, 2014, Mother participated in a forensic
     psychological/parenting capacity evaluation (PCE) with IQ testing,
     conducted by William Russell, Ph.D. of Assessment and Treatment
     Alternatives (ATA) to assess her ability to provide safety and
     permanency to J.F.W.’s siblings.

     Mother’s PCE results placed her in the below average ranges for
     Verbal IQ (73) and Nonverbal IQ (74). Her IQ Composite was in
     the lower extreme range of 69. The scores indicated that Mother’s
     struggles on areas of verbal concept formation, reasoning
     abilities, general information, and problem-solving[.]




                                    -3-
J-S23032-18


     The PCE report further stated Mother’s Child Abuse Potential
     inventory results reflected significant elevations on the Abuse
     Scale “Mother had an array of personal and interpersonal
     characteristics that are similar to characteristics of known physical
     child abusers, further indicating an increased risk of child abuses.”
     Her results also showed significant elevations on the Distress,
     Rigidity, Unhappiness, Problems with Family, and Problems for
     Others scales[.]

     Upon interview, Mother denied auditory and visual hallucinations,
     despite a past recorded history of psychotic symptoms. The report
     indicated Mother demonstrated current symptoms of paranoia,
     endorsed problems with sleep, and denied her children’s known
     developmental delays. Mother was unable to identify positive
     changes she had made in her life to facilitate reunification.

     Dr. Russell diagnosed Mother with Bipolar I Disorder, most recent
     episode Mixed with Severe Psychotic Features.

     Dr. Russell in his report opined “Mother demonstrated absolutely
     no insight into her current mental health problems and was unable
     to demonstrate any insight into her mental state just prior to being
     hospitalized, despite reports that she was experiencing auditory
     hallucinations, suicidal, and homicidal ideation.”      He further
     opined that “despite being involved in treatment; Mother was not
     addressing these issues in therapy. Moreover, she expressed little
     desire to continue engaging in treatment. Additional records
     reflect that Mother used her auditory hallucinations as an excuse
     for a vacation and did not appear to understand the gravity of her
     statements and the impact they had on her children’s wellbeing
     and safety. Presently, Mother minimized the severity of the
     situation and did not recognize that she had any problems.
     Additionally, Mother presented with a limited understanding about
     the importance of housing in the long-term safety and stability of
     her children. Thus, there are continued concerns about Mother’s
     ability to provide safety and permanency to her children at this
     time.”

     Recommendations included participation in mental health
     treatment with licensed clinicians experienced with mood
     disorder; an appropriate independent housing plan; engagement
     in available community resources; and available parenting classes
     for individuals with cognitive limitations.

     On July 18, 2014, Mother completed a Psychiatric Evaluation at
     ATA, performed by Robert Hall, M.D. Dr. Hall diagnosed Mother

                                     -4-
J-S23032-18


     with Mood Disorder. Dr. Hall found that Mother was suffering from
     moderate-severe psychiatric disturbance, and noted that Mother
     denied taking any of the psychiatric medications that she was
     prescribed, in the past and at present. Dr. Hall opined that it was
     medically necessary that she continue with individual therapy. He
     also opined she should consider an atypical antipsychotic mood
     stabilizing medication, either with or without anti-depressant
     treatment and ongoing psychiatric monitoring. He noted Mother’s
     general opposition to such medication.

     In July 2014, Mother engaged in several instances of threatening
     behavior toward the CUA team[.] She indicated that she had
     learned the names of the case manager’s family, as well as the
     location of visitation with the children.

     On September 16, 2014, a Bench Warrant was issued for Maternal
     [G]randmother for a violation of the protection orders that were
     in place for the social work team[.] Maternal Grandmother was
     subsequently found in Contempt of Court order by Honorable
     Judge Kevin [Dougherty].

     On or about September 18, 2014, following an altercation with
     staff, Mother was discharged from Tree of Life due to her
     behaviors and lack of cooperation with agency protocols. Mother
     failed to disclose this information to DHS or the [c]ourt at the
     September 20, 2014[,] hearing, and instead asserted that she
     continued to receive treatment at Tree of Life.

     Mother was referred to ATA for mental health services in October
     2014, however failed to attend weekly sessions at ATA until
     November 18, 2014[,] when she re-engaged in treatment. After
     she re-engaged, Mother informed her therapist she was
     participating in the New Beginning surrogacy program in New York
     and the program was paying for her transportation and prenatal
     appointment.

     On January 20, 2015, at a Permanency Review Hearing for
     J.F.W.’s siblings, the Honorable Judge Fernandes issued a stay
     away order protecting the CUA case man[a]ger, the entirety of
     DHS, the assigned solicitor and the assigned child advocate. The
     [c]ourt specifically ordered Mother and Maternal Grandmother and
     all maternal relatives to refrain from threatening or contacting any
     parties on the case. Mother was ordered to communicate with
     CUA through her counsel. A home assessment of Mother’s
     residence was ordered, with police assistance.


                                    -5-
J-S23032-18


     On October 5, 2015, the parental rights of Mother were
     involuntarily terminated to J.F.W.’s siblings, by order of the
     Honorable Joseph Fernandes, based on Mother’s repeated and
     continued incapacity and inability to provide safety and
     permanency to J.F.W’s siblings.

     On June 9, 2016, the Superior Court of Pennsylvania affirmed the
     termination of Mother’s parental rights to J.F.W.’s siblings.

     On January 29, 2017, DHS received a [GPS] report while alleging
     that on January 29, 2017, Mother gave birth to J.F.W. At birth,
     J.F.W. weighed five pounds and nine ounces and was born at 36
     weeks and three days gestation. The report also alleged that
     Mother’s parental rights were terminated to two other children and
     that Mother had been a surrogate for a child who she stated that
     she wanted to harm at 33 weeks gestation, when she delivered.
     Mother was diagnosed with bipolar disorder, and stated that she
     stopped taking her prescribed medication when she learned that
     she was pregnant. Mother stated she was going to resume taking
     her medication after she delivered her baby. The report alleged
     that Mother stated that she was prepared to care for J.F.W. and
     Mother identified her residence with her mother, Maternal
     Grandmother, who was her primary source of support. This report
     was determined to be valid.

     On January 30, 2017, DHS spoke to Mother, who admitted that
     she had been hospitalized on several occasions for mental health
     treatment. Mother stated that she has the support of Maternal
     Grandmother to assist her with J.F.W.’s care and that once her
     mental health had been stabilized by medication, Mother
     maintained that she will be able to care for J.F.W. independently.

     On January 30, 2017, J.F.W. was ready for discharge. DHS
     obtained an OPC, and J.F.W. was placed in Catholic Social Services
     (CSS) in a foster home, in a confidential location.

     At the Shelter Care Hearing held on February 1, 2017, the [c]ourt
     lifted the OPC, ordered the temporary commitment to DHS [to]
     stand, and referred Mother to the [Behavioral] Health System
     (BHS) for monitoring.

     J.F.W.’s contested Adjudicatory and Aggravated Circumstances
     hearing was held on March 2, 2017, April 3, 2017, and May 11,
     2017.



                                   -6-
J-S23032-18


       On May 11, 2017, th[e] [trial] [c]ourt, after hearing and
       considering the testimony of Dr. Russell, DHS[,] and Mother, as
       well as reviewing the mental health assessment and transcripts of
       record, determined that J.F.W. was a dependent child and
       committed her to DHS care and custody. The [c]ourt further
       issued an order finding the Aggravated Circumstance existed,
       pursuant to 42 Pa.C.S. § 6302 (Aggravated Circumstances (5)),
       and that DHS need not make any further reunification efforts in
       regards to Mother. The [c]ourt also found that visitation should
       be suspended until further order.

       Furthermore, based on Mother’s statement at the May 11, 2017
       Adjudicatory Hearing, Mother lacked insight into the reasons that
       her parental rights to J.F.W.’s siblings were involuntarily
       terminated.

                                           ...

Trial Court Opinion (“T.C.O.”), 1/16/18, at 1-5.

       DHS filed a petition to involuntarily terminate Mother’s parental rights

on June 26, 2017.3 The trial court held a hearing on August 17, 2017. In

support thereof, DHS presented the testimony of Dr. William Russell, Ph.D,

forensic psychologist;4 and Siretta Humphrey, CUA case manager, Catholic




____________________________________________


3 DHS additionally filed a petition to involuntarily terminate Father’s parental
rights. However, as indicated above, Father’s parental rights were eventually
terminated voluntarily by order dated and entered August 18, 2017.

4Dr. Russell conducted a parenting capacity examination of Mother and was
supervising her treatment with therapist, Ashley Guy. N.T., 8/17/17, at 11,
13-14. Dr. Russell additionally testified at the adjudicatory hearing in this
matter on March 2, 2017. DHS presented this testimony as Exhibit DHS-2.




                                           -7-
J-S23032-18



Community Services. Mother, who was present and represented by counsel,

testified on her own behalf.5

       By order entered on August 17, 2017, the trial court involuntarily

terminated the parental rights of Mother to Child pursuant to 23 Pa.C.S.A. §

2511(a)(2), and (b).6 On August 25, 2017, Mother, pro se, filed a notice of

appeal, as well as a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).7

____________________________________________


5 Child was represented by a Child Advocate, Daniel Kurland, Esquire, during
this proceeding. He participated in the questioning and argued in favor of
termination of Mother’s parental rights. N.T. at 43. Upon review, as best we
can discern, it appears that Attorney Kurland was appointed to represent Child
as the Guardian ad litem (“GAL”) and then as legal counsel. While our
Supreme Court has held that Section 2313(a) requires courts to appoint
counsel to represent the legal interests of any child involved in a contested
involuntarily termination proceeding, see In re Adoption of L.B.M., ––– Pa.
––––, 161 A.3d 172 (2017), we have held that courts need not appoint a
separate attorney to represent a child’s legal interests, so long as the child’s
GAL was an attorney and the child’s legal and best interests do not appear to
be in conflict. See In re D.L.B., 166 A.3d 322, 329 (Pa.Super. 2017) (“As
our decision discusses, Child’s best interests and legal interests were
unquestionably well represented by Attorney Rowles in this case and such
interests were never in conflict. Accordingly, we decline Mother’s request to
remand this case for the appointment of additional counsel for Child.”). Here,
the record does not suggest any conflict between Child’s legal interests and
her best interests, or that Mr. Kurland did not represent both interests
adequately.

6This order memorialized the trial court’s decision placed on the record at the
hearing. N.T. at 48-52.

7 Thereafter, on September 11, 2017, trial counsel filed a praecipe to
withdraw, and Mother filed an entry of appearance pro se. Accordingly, by
order dated September 12, 2017, this Court remanded this matter to the trial
court to determine if Mother was entitled to court-appointed counsel pursuant



                                           -8-
J-S23032-18



       On appeal, Mother raises the following issues for our review:

       1.    Did the Department of Human Services (DHS) sustain the
       burden that Mother’s rights should be terminated when there was
       evidence that Mother had completed and/or had been actively
       completing her permanency goals?

       2.    Was there sufficient evidence presented to establish that it
       was in the best interest of the child to terminate Mother’s parental
       rights?

Mother’s Brief at 4.8

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
       A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
       Id. The trial court’s decision, however, should not be reversed
       merely because the record would support a different result. Id.
       at [325-26, 47 A.3d at] 827. We have previously emphasized our
       deference to trial courts that often have first-hand observations of
____________________________________________


to 23 Pa.C.S.A. § 2313(a.1). Pursuant to order dated and entered September
20, 2017, the trial court determined that Mother was entitled to court-
appointed counsel and, on the same date, the trial court appointed counsel
for purposes of appeal. Counsel ultimately filed an appellate brief, which also
included a Rule 1925(b) statement. As it was determined that Mother was
entitled to appointed counsel, and as counsel essentially raises the sufficiency
of the evidence, which is addressed by the trial court in its opinion, we consider
Mother’s counseled statement.

8 We observe that Mother states her issues somewhat differently than in her
Rule 1925(b) statement. We, nevertheless, find that Mother has preserved
her challenges to the trial court’s order.

                                           -9-
J-S23032-18


      the parties spanning multiple hearings. See In re R.J.T., [608
      Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear


                                     - 10 -
J-S23032-18



conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b) (bold in original).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).



                                     - 11 -
J-S23032-18


      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (internal quotation marks and citations omitted).

      In the case at bar, in finding grounds for termination, the trial court

reasoned as follows:

      In the present matter, Dr. Russell testified Mother had been
      receiving mental health treatment through medication
      management since 2014 and re-engaged [in] treatment in 2017.
      Dr. Russell testified [to] Mother’s treatment plan for her pattern
      of unstable relationships, pattern of intense anger[,] and mood
      swings. Furthermore, Dr. Russell testified Mother had a very
      unstable developmental history and a pattern of discontinuing her
      medication and weekly individual therapy. Dr. Russell testified
      Mother manifested the unstable behaviors of intense anger,


                                      - 12 -
J-S23032-18


       unstable relationships[,] and impulse without [the] treatment
       supports of medication. Dr. Russell testified the treatment plan
       recommendations for Mother [were] to demonstrate and develop
       skills to provide herself with stable constant housing, maintain
       employment[,] and provide herself with a stable living
       environment. Furthermore, Dr. Russell testified his professional
       concerns [were that] the amount of treatment progress of Mother
       [] would not provide safety, stability[,] and permanency for J.F.W.
       Dr. Russell testified Mother still required ongoing treatment for a
       minimum of at least 12 to 18 months.[9]

                                           ...

       As of the August 17, 2017[,] hearing, J.F.W. had been in care for
       at least nine (9) months. The social worker testified J.F.W. had
       been in custody of DHS since her birth. Mother failed [to] meet
       her Family Single Plan (FSP) permanency objectives in a way that
       would permit reunification to occur. The social worker testified
       Mother visited the agency displaying hostile behavior and foul
       language. The social worker testified Mother demonstrated a lack
       of stability to manage her behaviors. . . . Furthermore, the social
       worker testified in light of interaction with the agency there were
       overall concerns about Mother’s stability to manage her behaviors
       even in a supervised visitation setting.


T.C.O. at 6-7 (citations to record omitted) (footnote added).

       Further, in rendering its determination on the record at the conclusion

of the hearing that grounds existed to terminate Mother’s parental rights to

Child, the trial court stated:



____________________________________________


9 While it is unclear if this paragraph was intended to be read with Section
2511(a)(1) or (a)(2), regardless, we find it applicable to Section 2511(a)(2).
In so finding, we further recognize the trial court’s on-the-record discussion,
included below, which relates similar thoughts. Moreover, as to subsection
(a), we observe that, although the trial court discusses subsections (a)(1),
(a)(5), and (a)(8), its order only terminated Mother’s parental rights pursuant
to subsection (a)(2).

                                          - 13 -
J-S23032-18


     Dr. Russell is not only the head clinician at ATA but he [is] the
     supervisor of Ashley Guy who has been noted as being [Mother’s]
     treating therapist.

     Dr. Russell provided clear testimony and indicated that since
     March 2017, this year, [M]other has consistently been treated.
     Miss Guy has actually been treating [Mother] since 2014. He
     indicated that there’s ongoing treatment because [Mother] has a
     diagnosis of mood disorders and personality issues. And he
     described, as he did in the adjudicatory[,] about the long history
     in level of compliance as to [Mother] in terms of engaging in
     mental health services.

     He described [Mother’s] behavior when she’s not appropriately
     engaging in therapy, psychotropic medications, as unstable,
     there’s mood swings, that there’s intense episodes of anger,
     impulsivity behaviors that arise when she’s not appropriately on
     medication.

     And the last time he described such behaviors was when she was
     pregnant with [Child]. [Child] was born in January 2017, this
     year.

     I asked Dr. Russell, currently it’s come to the [c]ourt’s attention
     that [Mother’s] currently pregnant, and are there any concerns
     about her possibility of not being on the appropriate medication
     to address her mental health concerns, and he said, indeed, that
     he has seen [Mother] go through periods of instability in terms of
     her behaviors when she’s not.

     To corroborate that we had the testimony of [Mother] who
     indicated that she indeed had a single case plan meeting in which
     [M]other interrupted and concluded by saying, you all can burn in
     hell. [Mother] admits to that today.

     At every listing I have to be able to assess the demeanor of the
     witnesses. I absolutely find Dr. Russell to be credible. The most
     compelling thing said this afternoon about this matter pertaining
     to [Mother], Dr. Russell indicated that he did not believe that
     [Mother] can provide safety and stability for a child at this time.

     And he said at best if she continued with weekly therapy and at
     the conclusion of her pregnancy, got back on medication, he


                                   - 14 -
J-S23032-18


      projected maybe, maybe 12 to 18 months she would be able to
      do something.

      I submit that unfortunately, while [M]other is very upset about,
      you know, the history that’s presented, the only thing the [c]ourt
      can rely on is, [sic] the information that has been provided. And
      it’s been well documented about the extreme mental health
      concerns that [Mother] has.

      So, absolutely, the [c]ourt would be concerned about that. I’m
      just looking at the short term and I would submit to you that
      reunification won’t be viable today because [Child] could not be
      reunified with [Mother] because there’s grave safety concerns and
      stability concerns.

      So, therefore, I do find the Department has met its burden of
      proof. And I do believe that at this time it would be appropriate
      to involuntarily terminate the rights of [Mother] to [Child].

N.T. at 49-51.

      Mother, however, argues that she achieved stability as it relates to her

mental health and was in the process of obtaining housing. Mother’s Brief at

11. We disagree.

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).         The record reveals that, despite

current treatment, Mother failed to alleviate concerns with regard to mental

health and lacked a protective capacity. As we discern no abuse of discretion

or error of law, we do not disturb the court’s findings.




                                     - 15 -
J-S23032-18



       Dr. Williams testified that Mother began treatment in 2014 for a mood

disorder and related personality issues.10         N.T. at 14-15.   However, from

October 2014 to June 2015, Mother attended “spottily,” attending only 15

sessions.    Id. at 14.       Moreover, Mother had to discontinue medication

management due to pregnancy.11 Id. Dr. Williams related that Mother re-

engaged in treatment in March 2017 and has been attending weekly therapy

sessions. Id. at 17. Nevertheless, due to another pregnancy, Mother has

again ceased medication. Id. Dr. Williams indicated that he convinced Mother

to continue with the therapy, despite the stop in medication. Id. at 20-22.

Notably, Dr. Williams reported that Mother has a history of anger and

impulsive and unstable behavior when she is off her medication. Id. at 18.

       Significantly, Dr. Williams opined that Mother is still not able to provide

safety and permanency for Child. Id. at 24. He testified as follows:

       Q.    And at this point do you have professional concerns in
       regards to the amount of progress that she’s made in treatment
       being sufficient to provide to be able to provide permanency and
       safety to [Child] as of today?

       A.    I believe she has made progress and it’s commendable,
       however, she’s still not in my professional opinion able to provide
       safety and permanency to a child.



____________________________________________


10Dr. Williams noted the importance of skilled and trained therapists to treat
these issues as the treatment for these issues is long-standing and extensive.
N.T. at 15-16.

11Dr. Williams related that Mother was participating in a surrogate pregnancy
during this time-period. Id. at 14.

                                          - 16 -
J-S23032-18



Id. Dr. Williams further expressed that, while Mother has made progress,

there is still difficulty translating the therapy into actions or behavior. Id. at

17. He stated,

      Given an understanding of how long standing these issues are,
      that the treatment would be a long standing treatment, she is
      beginning to be able to discuss very adequately healthy
      relationships, healthy behaviors. She’s able to verbalize a much
      better frame of mind. There’s still significant difficulty taking that
      verbal discussion and putting it into action. There’s still a pattern
      of unstable relationships, a pattern of intense anger, mood
      swings. . . .

Id. at 17. Further, Dr. Williams would expect it to take 12 to 18 more months

before such an ability begins to emerge.

      [I]t would be a period of no less than 12 to 18 months before we
      would begin to see the talk piece of the therapy start to be seen
      in actions, that is, her developing more stable self[-]image, her
      being able to control her anger in situations that she previously
      would get angry or have a mood swing. It would take that period
      of time before we begin to see it.

Id.   at   29.   Subsequent   to   evaluation,   Dr.   Williams   confirmed    his

recommendation of “a network of appropriate supports as well as consistent

employment and stable residence.” Id. at 22. He noted a lack of stability as

to housing and employment, and that Mother’s chief source of current support

was her aunt. Id. at 23.

      Similarly, the CUA case manager, Siretta Humphrey, testified to

concerns as to Mother’s stability and mental health. N.T. at 37. She recounted

an incident of Mother cursing and slamming a door at a single case plan

meeting and expressed concerns as to Mother’s ability to manage her


                                     - 17 -
J-S23032-18



behavior. Id. She also relayed concerns about Mother’s inability to take her

medication due to her pregnancy. Id.          As a result, Ms. Humphrey did not

recommend reinstatement of visitation. Id. Further, Mother has not reached

out and provided documentation regarding mental health or other services,

such as housing. Id. at 37-38. Moreover, when Ms. Humphrey contacted

Mother with regard to Child’s birth certificate, Mother “hung up the phone.”

Id. at 37. Lastly, Ms. Humphrey offered testimony as to Mother’s actions to

attempt to contact Father and his family and see Child, which violated the

order suspending her visitation. Id. at 35, 39-40.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for her physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23

                                     - 18 -
J-S23032-18


        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
        781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent[.]



                                       - 19 -
J-S23032-18



In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In the case sub judice, in determining that termination of Mother’s

parental rights favors Child’s needs and welfare under Section 2511(b) of the

Adoption Act, the trial court stated as follows:

      Pursuant to Section 2511(b), the trial court must take account
      whether a natural parental bond exists between child and parent,
      and whether termination would destroy an existing, necessary and
      beneficial relationship. [In re C.S.], 761 A.2d 1197 (Pa. Super.
      2000). Herein, the testimony of the social worker established that
      J.F.W. would not suffer any irreparable emotional harm if Mother’s
      parental rights were terminated. Testimony of the social worker
      stated J.F.W. did not have a bond with Mother[.] Furthermore[,]
      the social worker testified J.F.W.’s foster parent has been
      successful and adequately providing for J.F.W.’s day[-]to[-]day
      needs. The social worker testified adoption was in J.F.W’s best
      interest.

      The [c]ourt found the testimony of Dr. Russell to be credible. The
      [c]ourt did not believe Mother could be reunified with J.F.W. due
      to the grave safety and stability concerns. The [c]ourt found
      convincing Dr. Russell’s testimony of Mother’s diagnosis of mood
      disorders and personality issues, unmedi[]ated impulsivity
      behaviors and lack of compliance with mental treatment
      convincing and compelling[.] Furthermore, the [c]ourt reasoned
      J.F.W. never resided with Mother and was placed in a loving and
      nurturing stable home committed to permanency for J.F.W.
      Hence, the [c]ourt concluded the J.F.W.’s goal for permanency
      would be changed to adoption.

T.C.O. at 7-8 (citations to record omitted).

      Further, the trial court reasoned on the record:

      So, the [c]ourt has taken in 2511 B testimony, and [Child] has
      never resided with [Mother], has been in the home that has been
      committed to permanency for this child. Mother has never had an
      opportunity to deal with the day-to-day needs of this child. This


                                     - 20 -
J-S23032-18


      child is currently in a loving and nurturing home and a home that
      can provide stability for her.

N.T. at 51-52.

      Mother, however, argues that “there was insufficient evidence to

establish that it was in the best interest of the child to be adopted.” Mother’s

Brief at 12. Mother takes issue with the fact that the trial court found no bond

between her and Child based upon the testimony of the agency worker only.

Mother notes that no bonding evaluation was performed. Id. at 12-13. We

disagree.

      Upon review, we discern no abuse of discretion. The record supports

the trial court’s finding that Child’s developmental, physical, and emotional

needs and welfare favor termination of Mother’s parental rights pursuant to

Section 2511(b). There was sufficient evidence to allow the trial court to make

a determination of Child’s needs and welfare, and as to the lack of a bond

between Mother and Child, determine that, if severed, it would not have a

detrimental impact on Child.

      Aside   from   the   safety   and   permanency     issues   stated   above,

significantly, Child has been in care and out of Mother’s custody her entire life.

N.T. at 39. Moreover, while described as appropriate, Mother had only one

two-hour supervised visit with Child in March 2017. Id. at 41, 44-45. As

such, the CUA case manager, Ms. Humphrey, opined that no parent-child bond

existed between Mother and Child. Id. at 38. Ms. Humphrey indicated that

Child does not depend on Mother for stability or support. Id. Likewise, Child



                                     - 21 -
J-S23032-18



does not depend on Mother for her day-to-day needs. Id. Rather, Child is

being appropriately cared for in her foster home. Id. at 40. Moreover, Ms.

Humphrey confirmed a lack of negative behavior as a result of Child’s removal

from Mother. Id. at 39. Therefore, Ms. Humphrey further offered that there

would be no irreparable harm to Child if Mother’s parental rights were

terminated, id. at 38, and that it would be in Child’s best interests to be freed

for adoption, id. at 39.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves Child’s developmental, physical and emotional needs and welfare

and was proper pursuant to Section 2511(b). While Mother may profess to

love Child, a parent’s own feelings of love and affection for a child, alone, will

not preclude termination of parental rights. In re Z.P., 994 A.2d at 1121.

Child has been in care her entire life, and she is entitled to permanency and

stability. As we stated, a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

                                      - 22 -
J-S23032-18



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/18




                          - 23 -